         Case 6:20-bk-17503-WJ                           Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                           Desc
                                                         Main Document    Page 1 of 12


Fill In this information to identify your case:

United States Bankruptcy Court [or the:

CENTRAL DISTRICT OF CALIFORNIA

Case number   (j(&n0wr)
                                                                                     Chapter
                                                                                                                                         Check if this an
                                                                                                                                         amended flUng




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                 04120

                                                                                            pages, write the debtor’s name and the case number (if
If more space Is needed, attach a separate sheet to this [aim. On the top of any additIonal
                                                                                          for Non-Individuals, is available.
known>. For more information, a separate document, Instructions for Bankruptcy Forms


1.    Debtors name                 Pro InstaUs Appliance InstalIations Inc.                        -




2.    All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

 3.   Debtors federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


 4.   Debtors address              Principal place of business                                                 Mailing address, if dIfferent from principal place of
                                                                                                               business

                                   9431 Haven Ave., Ste. 207
                                   Rancho Cucamonga, CA 91730
                                   Number. Street, City. State & ZIP Code        -
                                                                                                               P0. Box, Number, Street, City, State & ZIP Code

                                   San Bernardino                                                              Location of principal assets, if different from principal
                                   County                -
                                                                                                               place of business

                                                                                                               Number, Street, City, State & ZIP Code


 5.   Debtor’s website (URL)


 6.   Type of debtor                •     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                    O Partnership (excluding LLP)
                                    O Other. Specify:




  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                page   1




                                                                                                                                                            ,....‘....,.-
                                                                        ..                             -




                                                                             1          -.
                                                                                               ,
                                                                                                           =         ‘
             Case 6:20-bk-17503-WJ                                   Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                    Desc
                                                                     Main Document    Page 2 of 12

                                                                                                            Case number   I,! knQwO)
Debtor        Pro Installs Appliance Installations, Inc.
              Name



7.        Describe debtor’s business        A. Check one:
                                            C    Health Care Business (aS defined in 11 U.S.C. § 101(27A))
                                            C    SingteAsset Real Estate (as defined in 11 U.S.C. § 101 (51 E3))
                                            C    Railroad (as defined in 11 U.S.C.   §   101(44))

                                            C Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            D Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            C Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            • None of the above

                                            8. Check all that apply
                                            C Tax-exempt entity (as described in 26 U.S.C. §501)
                                                                                                                                in 15 U.S.C. §80a-3)
                                            C Investment company, including hedge fund or pooled investment vehicle (as defined
                                            C       Investment advisor (as defined in 15 U.S.C. §80b-2(a)(1l))

                                                                                                                       best describes debtor.
                                            C. NAtCS (NorTh American Industry Classification System) 4.dlgit code that
                                               See



 8.       Under which chapter of the         Check one:
          Bankruptcy Code is the             C Cha P te 7
          debtor filing?
                                             C Chapter 9
          A debtor who isa small          • Chapter 11. Check all that appIy
          business debtor” must check                      C The debtor is a small business debtor as defined in 11 U.S.C. § 101(510), and its aggregate
          the first subbox. A debtor as                          noricontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
          defined in § 1182(1) who                                                                                                        sheet, statement of
                                                                 $2,725,625. If this sub-box is selected, attach the most recent balance
          elects to proceed under                                operations, cash-flow statement, and federal income tax return or if any of these documents do not
          subchapter V of chapter 11                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
          (whether or not the debtor is a                                                                                                                t
          “small business debtor”) must                     • The debtor is a debtor as defined in 11U.S.C. § 1182(1), its aggregate noncontingen liquidated
          check the second sub-box.                              debts (excluding debts owed to insiders or affiliates) are tess than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. II this sub.box is selected, attach the most recent
                                                                                                                                                                or if
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return,
                                                                 any of these documents do not exist. follow the procedure in 11 U.S.C. § 111 6(1)(B).
                                                                       C   A plan is being filed with this petition.
                                                                       C   Acceptances of the plan were solicited prepetilion from one or more classes of creditors, in
                                                                           accordance with 11 U.S.C. § 1126(b).
                                                                       C   The debtor is required to file periodic reports (for example, 10K and 100) with the Securities and
                                                                           Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934 File the
                                                                           Artachmonf to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                           (Official Form 201A) witn this form.
                                                                       C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                              C Chapter 12

     9.    Were prior bankruptcy              • No
           cases filed by or against
           the debtor within the last 8       U Yes.
           years?
           If more than 2 cases, attach a                                                           When                               Case number
           separate list.                                 District
                                                          District                                  When                               Case number


     10. Are any bankruptcy cases               •   No
         pending or being filed by a
         business partner or an                 C Yes.
         affiliate of the debtor?
         List all cases. If more than 1,                                                                                               Relationship
         attach a separate list                            Debtor
                                                           District                                 When                               Case number, if known



                                                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
      Official Form 201


                                                                                                                                           .    ,‘,..,         .   -

                                                                                                                                                                         ‘..
            Case 6:20-bk-17503-WJ                             Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                    Desc
                                                              Main Document    Page 3 of 12
                                                                                                        Case number   (i(keown)
Oebtor       Pro Installs Appliance Installations, Inc.
             Name



‘II. Why is the case filed in        Check all That apply:
     this district?                                                                                        or principal assets in this district for 10 days immediately
                                     S        Debtor has had its domicile, principal place of business,
                                                                                                  part of such   180 days than in any other district
                                              preceding the date of this petition or for a longer
                                                                                                           partner, or partnership is pending in this district.
                                     [3       A bankruptcy case concerning debtor’s affiliate, general


12.      Does the debtor own or      • No
                                                                                                                Attach additional sheets if needed
         have possession of any                   Answer below for each property that needs immediate attention
         real property or personal   O Yes
         property that needs                                                                                      all that apply.)
         immediate attention?                     Why does the property need immediate attention? (Check
                                                                                                             identifiable hazard to public health or safely.
                                                  [3 it poses or is alleged to pose a threat of imminent and
                                                      What is the hazard?
                                                                                                             weather.
                                                  Ott needs to be physically secured or protected from the
                                                                                                               deteriorate or lose value without attention (for example.
                                                  [3 It includes perishable goods or assets that could quickly
                                                                                                         securities-rel ated assets or other options).
                                                    livestock, seasonal  goods, meat, dairy, produce, or

                                                   D Other
                                                   Whore is the property?
                                                                                    Number, Street, City, State & ZIP Code
                                                   ls the property insured?
                                                   ONo
                                                   DYes.      Insurance agency
                                                              Contact name
                                                              Phone



              Statistical and administrative InformatIon

  13.     Debtor’s estimation of      .          Check one
          available funcis                       • Funds will be available for distribution to unsecured creditors.
                                                                                                                  available to unsecured creditors.
                                                 DAfter any administrative expenses are paid, no funds will be

                                                                                         O 1,000-5,000                               O 25,001-50,000
  14.     Estimated number of             • 1-49
          creditors                                                                      0 5001-10,000                               0 50,001-100,000
                                          0 50-99                                                                                    0 More than 100,000
                                                                                         O 10,001-25,000
                                          o 100-199
                                          0 200-999
                                                                                                                                     0 $500,000,001 -$1 billion
  15.     Estimated Assets                o $0- $50,000                                  0 $1,000,001 -$10 million
                                                                                         O $10,000,001 $50 million
                                                                                                           -
                                                                                                                                     O $1,000,000,001 $10 billion
                                                                                                                                                            -

                                          • $50,001 $100,000
                                                      -




                                                                                         C $50,000,001 -$100 million                 O $10,000,000,001 -$50 billion
                                          O $100,001 -$500,000                                                                       DMore than $50 billion
                                          D$500,001 $1 million
                                                          -
                                                                                         O $100,000,001 -$500 million

                                                                                          • $1,000,001 -$10 million                  0 $500,000,001 $1 billion
                                          D$o -$50,000
                                                                                                                                                        -



  16.     Estimated liabilities
                                          ID $50,001 -$100,000                            ID $10,000,001 -$50 million                0 $1,000,000,001 $10 billion
                                                                                                                                                            -




                                                                                          0 $50,000,001 $100 million                 0 $10,000,000,001 -$50 billion
                                          Osioo,ooi $500,000
                                                          -
                                                                                                           -


                                                                                                                                     0 More than $50 billion
                                          O $500,001 $1 million                           C $100,000,001 $500 million
                                                                                                               -




                                                                                                                                                                    page 3
      Official Form 201                             Voluntary Petition for Non-individuals Filing for Bankruptcy
         Case 6:20-bk-17503-WJ                            Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                Desc
                                                          Main Document    Page 4 of 12

Debtor                                                                                                Case number   (if knOwn)
          Pro Installs Appliance Installations1 Inc.
         Name




          Request for Relief Declaration, and Signatures

WARNING    --   Bankruptcy fraud isa serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                imprisonment for up to 20 years. or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                    I have been authorized to file this petition on behalf of the debtor.

                                    I have examined the information in this petition and have a reasonable belief that the information is trje ani correct.

                                    I declare under penalt of perury that the foregoing is true and correct.

                                    Exec ted            \
                                                      \MM)     D/Y ‘i’Y


                                x..                                                                         Christopher Loya
                                                                                                            Printed name
                                    Signatur    f     tho ized representative of debtor

                                    Title   President




18. Signature of aftorney       x%U%tpi
                                    Signature of attorney fo
                                                                    /
                                                                  b r
                                                                                                             Date
                                                                                                                       M     / DD /   YYY

                                    Michael Jay Berger
                                    Printed name

                                    Law Offlccs of Michael Jay Borger
                                    Firm name

                                    9454 Wilshire Boulevard, 6th floor
                                    Beverly HiI!s1 CA 90212
                                    Number, Street, City. State & ZIP Code


                                    Contact phone       (310) 271-6223               Email address      michael.bergerbankruptcypower.com


                                    100291 CA
                                    8ar number and State




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4


                                  ‘-t’rn        .9-
           -




         Case 6:20-bk-17503-WJ                                        Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                                                         Desc
                                                                      Main Document    Page 5 of 12


Fill in this information to identify the case:
Debtor name I Pro Installs App’iance Installations, Inc.                                                                                                          O CheQk if this                       IS   an
United States Bankruptcy Court for the: CENTRAL DISTRICT OF
                                               CALIFORNIA
                                                                                                                                                                        amended filing
Case     number   (if known):                                                         -




Offlcal Form 204
                                                                 Largest Unsecured Claims and
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20                           12/15
Are Not )nsiders
                                                                   be filed in a Chapter 11 or Chapter 9 case. Include claims which the
A list of creditors holding the 20 largest unsecured claims must
                                  claims  by any person or entity who  is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
debtor disputes. Do not include
                                                  unsecured  claim  resulting  from inadequate collateral value places the creditor
include claims by secured creditors, unless the
among the holders of the 20 largest unsecured claims.
                                                                                              (inttiija7m             Amount of claim
                         {Narno telephone nJefü(ciaim
                                                                                                                                           -




NanlO of creditorand              -


                                                                                                    Is contingent,    if tIre claim Is fully unsecured, fill in only unsecured ctaim amount. If
complete matting address, and omail address of (for example, trade
                                               debts, bank loans,                                  unltquidatad, or   claim is partially secured, fill in total ciai amount and deduction (or
IncludIng lp code         creditor contact
                                               professional services,                                  disputed       value otcoltateral or setolf to calculate unsecured claim.
                                                                     and government                                   Total claim, if            I Deduction for value Unsecured claim
                                                                     contracts)                                       partlalty aecurod            of collateral or seto!1
                                                                                                                                 $2,285.00                                  $0.00                             $2,285.00
Ally
P0 Box 380902
Minneapolis, MN
                                                                                               Contingent                                                                                                    $22,477.00
 Benton Insurance                                                   iWorker&                                                                       ‘ii                                 .       -
                                                                                                                                                                                                   -.




                                                                     compensation              Unliquidated
 Agency LLC
 1801 S. La Cienega                                                  insurance audit           Disputed
 Blvd., Ste. 201
 Los Angeles, CA
 90035
                                                                                                                                                         ..   .




                                                                      Credit card                                                                                             -.                             $24,606.00
 Chase
 P0 Box 15123
 wilmington, DE
 19850
                                                                                                                                                                                           .



                                                                                                                                                                                                              $7489001
                                                                                                                                               “
                                                                                                                            --                           -




               -
                                                                                                                                                                                                        -




 Chase                                                                Credit card
 P0 Box 15123
 Wilmington, DE
 19850
                                                                     i Judgment                    Contingent         T                        j
 Construction                                                                                                                     -




 Laborers Trust                                                                                    Unliquidated
                                                                                                   Disputed
 do Reich, Adell &
 Cvitan
 3550 Wilshire Blvd.,
 Ste. 2000
 Los Angeles, CA
 90010
                                                                                                                                                                   --   ‘




                                                                                                                                                                                                             $16,866.00’
  Roxiord Industrial                                                                      -    .

                                                                                                                                                                                   .




  11620 Wilshire
  Blvd., 10th Fl.
  Los Angeles, CA
 90025




                                                                                                                                            claims                                                            page I
 Official form 204                                      Chapter 11 or Chapter 0 Cases: List of Creditors iMio Have tIe 20 Largest Unsecured
                                                                                                                                                                                       88sf Case Itarikiaptcy
 Sofiwaro Copivighi   (C)   1996-2020 t3nsl Case. LLC -w,vw sostcaoa.com
          Case 6:20-bk-17503-WJ                                           Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                                        Desc
                                                                          Main Document    Page 6 of 12



                                                                                                                            Case number (ii known)
Debtor     Pro Installs Appliance Installatiorts, Inc.
           Name

                                                                                                   Indicate if claim       Amount of claim                                             -




                                      Name, telephone number INature of claim
                                                                                                                                                                             -




rNamo of creditor and                                                                                                      lIthe claim is fully unsecured. ItH in only unsecured cimim amount. if
                          -




                                                              (for example, trade                   is contingent,
complete mailing address, and email address of                debts, bank loans,                   unltquldated, or        claim is partially secured, fill in total claim amount and deduction for
 including zip code                   creditor contact                                                                     value of collateral or to             CU_U             cairn.
                                                              professional services,                   disputed
                                                                                                                           Total claim, If            OeduCtion for value        Unsecured claim             -   -   -




                                                                                                                       ,   palaiiy secured            of collateral or setO                -




                                                                                                                                                                                               $226186.50
                                                                                                              -




 Sears Holdings
                                                                     i     Payments subject Contingent
                                                                     10!      a pending      Unliquidated
 Corp.                                                                                       Disputed
 do Katten Muchin
                                                                           preference
 Rosenman LIP                                                              avoidance action
 575 Madison Ave                                                           brought by
 New York, NY 10022                                                      I StarWest, LLC, a
                                                                           CA Builder
                                                                           Alliance, Inc.,
                                                                           (jointly
                                                                           administered with
                                                                           Sears bank
                                  I                                                                                                 $25,547.0O                       $0.00       1,             $25,547.00
 Wells Fargo Auto                            -
                                                                          j2017 Ford F250
                                                                           Super
                                                                                               j
 P0 Box 5265
 Sioux Falls, SD
:57117




                                                                                                                                              claims                                              page 2
  Official form 204                                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
                                                                                                                                                                                      365! Case Bankruptcy
  Sotiwuru Co*yrighh Ic) 1996-2020 ItesI   Cam, LLC   -   ra besicase corn
    Case 6:20-bk-17503-WJ                                           Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                              Desc
                                                                    Main Document    Page 7 of 12


                                                                      United States Bankruptcy Court
                                                                         Central District of California
            Pro Installs Appiiance Installations, Inc.                                                               Case No.
 In re
                                                                                            Debtor(s)                Chapter          11


                                                                 LIST OF EQUiTY SECURITY HOLDERS
                                                                                                  rule l007(a)(3) for filing in this Chapter II Case
Following is the list of the Debtors equity security holders which is prepared in accordance with


Name and last known address or place of                                        Security Class Number of Securities              Kind of Interest
business of holder
Christopher Loya                                                                                                                100%
9431 Haven Ave., Ste. 207
Rancho Cucamonga, CA 91730

                                                              OR PARTNERSHIP
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION

         1, Christopher Loya, the President of the corporation named as the debtor in this case, declare under penalty of
                                                                                                       to the best of my
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct
information and belief.



 Date                                                                                   Signature


                                                                                                         or imprisonment for         to 5 years or both
                        PenaIO’for making ajalse saie,ne,if ofconceafingprope,-iy: Fine of op to $500000
                                                                                                                                up
                                                                        It U.S.C. § 152 and3SlI.




 Sheet I of      in List of Equity Security Holders                                                                                                       Beti Case Bankruptcy
 Software Copyrsjtsl (c) 1996.2020 Best Case. LIC   -   mwi   trostc.ase cam
   Case 6:20-bk-17503-WJ                             Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                           Desc
                                                     Main Document    Page 8 of 12

                                                                  USE ONLY
                                           & FAX NOS.J FOR COIJRT
                                                                                                                   -




Attorney or Party Name, Address, Telephone
State Bar No. & Email Address
                                                      I


Michael Jay  Bergor
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
niichael.berger©bankruptcypOWer.COm




 D Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                     UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

 Inre:
                                                                                    CASE NO.:
             Pro installs Appliance Installations, Inc.
                                                                                    CHAPTER: 11




                                                                                                         VERIFICATION OF MASTER
                                                                                                        MAILING LIST OF CREDITORS
                                                                                                                       [LBR 1007-1(a)]

                                                                 Debtor(j

                                                                       y if applicable, certifies under penalty of perjury that the
 Pursuant to LBR 1007-1 (a). the Debtor, or the Debtors attorne
                        credito rs filed in this bankru ptcy case,  consis ting of 2 sheet(s) is complete, correct, and
 master mailing list of                                                                    rs and omissions.
                                                  I/we assum  e all respon  sibili for
 consistent with the Debtor’s schedules and

  Date:


  Date:
                  \
          \\ \\o2o..                                                                        SigDbt1

                                                                                                                                 I

  Date:    1.1/


                                                                                         States Bankruptcy Court tor the central District of California
                                                                                                                                                          -




                      ThIs form is optional. ft has been approved (or use in the (Jolted
                                                                                                        F 1007-1 .MAILING.LIST.VERIFICATION
  Daceinber?015
Case 6:20-bk-17503-WJ    Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59   Desc
                         Main Document    Page 9 of 12




                        Pro Installs Appliance Installations,   Inc.
                        9431 HavenAve., Ste. 207
                        Rancho Cucamonga, CA 91730


                        Michael Jay Berger
                        Law Offices of Michael Jay Berger
                        9454 Wilshire Boulevard, 6th floor
                        Beverly Hills, CA 90212


                        Ally
                        PC Box 380902
                        Minneapolis, MN 55438


                        Benton Insurance Agency LLC
                        1801 S. La Cienega Blvd., Ste. 201
                        Los Angeles, CA 90035


                        Chase
                        PC Box 15123
                        Wilmington, DE 19850


                        Christopher Loya
                        9431 HavenAve., Ste. 207
                        Rancho Cucamonga, CA 91730


                        Construction Laborers Trust
                        c/o Reich, Adell & Cvitan
                        3550 Wilshire Blvd., Ste. 2000
                        Los Angeles, CA 90010


                        Franchise Tax
                        Baflkrutpcy Section NS: A-340
                        PC Box 2952
                        Sacramento, CA 95812-2952
Case 6:20-bk-17503-WJ    Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59   Desc
                         Main Document    Page 10 of 12




                    IRS
                    P.O. Box 7346
                    Philadelphia,    PA 19101


                    Kimberly Smith
                    7674 Alderwood Ave
                    Corona, CA 92880


                    Rexford Industrial
                    11620 Wilshire Blvd., 10th Fl.
                    Los Angeles, CA 90025


                    Rupal Law
                    Attn: Mandeep Rupal
                    4740 Green River Rd., Suite 207
                    Corona, CA 92880


                        Sears Holdings Corp.
                                                   LLP
                        c/o Katten Muchin Rosenman
                        575 Madison Ave
                        New York, NY 10022


                        Wells Fargo Auto
                        P0 Box 5265
                        Sioux Falls, SD 57117
Case 6:20-bk-17503-WJ                           Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                         Desc
                                                Main Document    Page 11 of 12



                                                                Bar No &                     FOR COURT USE ONI.Y
Attorney or Patty Name. Address. Telephone &FAX Nos., and Slate                  -




Etnal Address
 Michael Jay Berger
-9454 Wilshire Boulevard, 6th floor                                                      -




 Beverly Hills, CA 90212
 (310)271-6223 Fax: (310) 271-9805
 California State Bar Number: 100291 CA
 michael.berger©baflkruptcypoWer.com




      Attorney for: Pro Installs Appliance InstalIations Inc.                                             -    -       -




                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNiA

 In re                                                                                            NO.:
           Pro Installs Appliance installations, inc.                                         ADVERSARY NO.:
                                                                          Debtor,                             11   -




                                                                      Plaintiff(s),
                                                                                               CORPORATE OWNERSHIP STATEMENT
                                                                                                  PURSUANT TO FRBP 1007(a)(1)
                                                                                                    and 70071, and LBR 1007-4

                                                                                                                             INo hearing)
                                                            -
                                                                Defendant(s).j                    -.
                                                                                                                                -




                                                                                                  governmental unit, that is a debtor in
Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a
                                                                                                  Statement identifying all its parent
a voluntary case or a party to an adversary proceeding or a contested matter shall tile this
                                                                                                          indirectly own 10% or more
corporations and listing any publicly held company, other than a governmental unit, that directly or
                                  equity interest, or state that there are no entities to report.  This Corporate  Ownership
of any class of (he corporation’s
                                                                                                        proceeding. A supplemental
Statement must be med with the initial pleading med by a corporate entity in a case or adversa,y
                                                                                                        Ownership Statement
statement must promptly be filed upon any change in circumstances that renders this Corporate
inaccurate.

 I,      Christopher Loya                                         -
                                                                                     ,       the undersigned in the above-captioned case, hereby declare
                   (Print Name of Attorney or Doclarant)
                                                                                                    and correct:
 under penalty of perjury under the laws of the United States of America that the following is true




                                                                                                                                   of California
                  This forms optional. It has been approved for use by the United States Bankruptcy court for the Central District
                                                                                                                                                   —




 Oecember 2012
                                                                                                                           F 1007-4.CORP.OWNERSHIP.STMT
Case 6:20-bk-17503-WJ                          Doc 1 Filed 11/16/20 Entered 11/16/20 20:06:59                                                       Desc
                                               Main Document    Page 12 of 12




[Check the appropriate boxes and, if applicable, provide the required information.]
        I have personal knowledge of the matters set forth in this Statement because:
        [J am the president or other officer or an authorized agent of the Debtor corporation
           II am a party to an adversary proceeding
          -  I am a party to a contested matter
           1 I am the attorney for the Debtor corporation                                                    10% or more of any
2.a.     1j The following entities, other than the debtor or a governmental unit, directly or indirectly own
              class of the corporation’s(s’) equity interests:
              Christopher Loya President and 100% shareholder.
                                     -




              There are no entities that directly or indirectly own 10% or more of a                    ci      of the corporations equity nterest,
  b.     H
                                                                                       By:
                                                                                              Signa          of D btor     r    torney for Debtor
 Date
                                                                                       Name:        Christopher Loya
                                                                                                    Printed name of Debtor, or attorney for
                                                                                                    Debtor




                 This lorm s optional it has been approved for use by tie United States Bankruptcy Court for tile central District of California
 December 2012
                                                                                                             F 1007-4.CORP.OWNERSH1P,STMT
